Response to Arguments
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. 

Applicant has argued as follows: Respectfully, cited paragraph [0027] of Levy does not state that "targets [are] periodically the same such as on a memory die." There is no use of the word "same" or "identical" or anything comparable in paragraph [027]. Further, the sentence that "[t]he targets may include certain regions of interest that are periodic in nature, such as for example gratings in a memory die" does not state or imply that the Levy's targets are "nominally identical target structures." That sentence merely states that Levy's targets may come from regions that are periodic. It does not state that those regions have the same period; it merely states that they are periodic and could have entirely different periods. But even if those regions had the "same period" that doesn't mean that targets would have "nominally identical target structures." Entirely different structures can have a same period.
Examiner’s Response: The periodic structures disclosed by Levy in ¶27 are periodic structures which are gratings in a memory die. It is well known that memory circuits are not only periodic but also contain repetitive patterns that all do the same thing which is to store data. Thus there seems to be little reason for periodic grating structures in a memory circuit to not be fairly identical from one location to another. 
Nonetheless in order to strengthen this argument, it is pointed out that Levy in ¶27 also incorporates Adel et al. US Pat No. 6,985,618 in its entirety by reference into Levy, in order to disclose various types of target structures that can be used. 

Therefore the periodic structures contained in Levy based on the incorporated reference of Adel can consist of an embodiment where the periodic lines are repetitive patterns that all contain the same shape such as circles or squares.


Applicant has argued as follows: However, it is not apparent where Levy describes this "visual comparison." Rather, Figure 5 of Kusnadi merely shows a variation of the arc of discontinuity. There is no indication or suggestion of comparing one signal 502 in Figure 5 with another signal 502 in Figure 5 or what the purpose of doing so would be. The Examiner argues that it is "visually inferred the variation of the position of the arch of discontinuity based on location." Even if that implied comparison of images for target structures (which Applicant denies), it is not apparent how "the variation of the position of the arch of discontinuity based on location" relates to inferring the presence of a difference in structure, between the different locations. There is no 
	Examiner’s Response: Levy in ¶68 discloses that a variation in film thickness or in critical dimensions between spatially separated metrology targets can be determined based on variations in a locations of an arc of discontinuity. The film thickness and critical dimensions are variations in structures, therefore arc of discontinuity is not merely “a region of vanishing signal in the pupil plane” but it represents variations in structure.  
	Furthermore as already disclosed Levy ¶71 discloses that based on locations of the arc on discontinuity such as in Fig. 5 it can be determined that there is a variation in film thickness or critical dimension that has a maximum near its center. In order to determine that something has a maximum at its center, a comparison must have been made between outer and inner locations.
	Furthermore the variation in structure based on location is more clearly disclosed by Levy in regards to Fig. 8. This is disclosed in Levy ¶77, “In one embodiment, overlay 
	As disclosed by Levy in ¶77 and shown in Fig. 8, the performance analysis module may identify a variation of the direction of an asymmetric process variation such as side-wall angle variation, by comparing three spatially separated locations on a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.